UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 21, 2012 FOREST OIL CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 1-13515 25-0484900 (Commission File Number) (IRS Employer Identification No.) 707 17th Street, Suite 3600, Denver, Colorado 80202 (Address of principal executive offices) (Zip Code) 303.812.1400 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 21, 2012, the employment of H. Craig Clark as President and Chief Executive Officer of Forest Oil Corporation (the “Company”) was terminated. The board of directors of the Company (the “Board”) appointed Patrick R. McDonald to serve as interim Chief Executive Officer, effective as of June 21, 2012. Mr. McDonald has relinquished his Audit Committee and Compensation Committee memberships and has been appointed to the Executive Committee of the Board. Mr. McDonald, age 55, has been a member of the Board since 2004. He was appointed as the Chief Executive Officer, President and as a Director and Chairman of the Board of Directors of Carbon Natural Gas Co. on February 14, 2011 and served as Chief Executive Officer, President and Director of its predecessor company Nytis USA since 2004. In March 2011, Mr. McDonald was elected as a director of Lone Pine Resources Inc., an oil and gas exploration, development and production company.
